Title: General Orders, 31 January 1776
From: Washington, George
To: 



Head Quarters, Cambridge, Jany 31st 1776
Parole Belhaven.Countersign Lancaster
    

Richd Thompson of Capt. Nuting’s Company, in Col. Prescots Regiment, tried at a late General Court Martial for “Theft and Desertion,” is found guilty of both those Crimes, and sentenced to receive thirty-nine Lashes for each, and mulcted Twenty-four Shillings & eight pence out of his pay—Twelve shillings thereof to be paid to the prosecutor Samuel Keys, and the rest to the persons who brought the prisoner back to camp.

The General approves the above Sentence, and orders it to be executed, at such time, and place, as the Commanding Officer of the Regiment shall think proper.
